COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 EL PASO COMMUNITY MHMR                                           No. 08-18-00183-CV
 D/B/A EMERGENCE HEALTH                          §
 NETWORK AND EMERGENCE                                                 Appeal from the
 HEALTH NETWORK,                                 §
                                                                   327th District Court
                             Appellants,         §
                                                                of El Paso County, Texas
 v.                                              §
                                                                 (TC# 2018-DCV-0919)
 DIANA BILLINGSLEY,                              §

                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the joint motion to lift the abatement and dismiss

the appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order costs of the appeal are taxed against the party

incurring same, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF MAY, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.